Title: To George Washington from William Livingston, 9 November 1776
From: Livingston, William
To: Washington, George

 

Dear Sir,
Elizabeth Town [N.J.] 9 Novr 1776

Your Favour of the 7th Instant I had the Honour of receiving last Evening being accidentally in Town, where upon Occasion of it & some other publick Business I staid the whole Night. After sending for General Williamson, and beginning to prepare a Copy of your Letter for General Mercer, the Latter happen’d to come in person, and was of great Use in the Business before us. We examin’d Six or Seven Women who came from New York, and tho’ they appear to be Whigs, & had part of their Effects & near Relations amongst us; have a Number of Stories to tell which tho’ probably told with no ill Intention, yet leave a natural Tendency to discourage the weaker part of our Inhabitants.
For my part I am utterly against this kind of Communication, between this State & New York, and cou’d earnestly wish, the Officers under your Command wou’d be as spairing as possible of their permissions. The Sex are Mistresses of infinite craft & Subtlety, and I never heard or read of a great Polititian who did not employ petticoats to accomplish his Designs—Certain it is that the greatest politician on Record, I mean the Devil, apply’d himself to a female Agent to involve mankind in Sin and ruin.
We had also a Hessian Desserter under Examination who is I believe the first of that People that has come over to Us from Staten Island—He was not capable of giving much Information, but in general says they are very sickly on the Island—wou’d desert in Numbers if not prevented by the Water—were forced into the Service—have receiv’d no pay.
Respecting the Subject matter of your Letter, I have in the strongest manner recommended that part of it relative to the removal of the Grain &c. to the Committee who are to meet upon it to day—If they do not exert themselves in the matter agreeable to the Wishes of the Military, I mean to the Necessity of the Case, the Military must act as prudent People in such cases ought to do. As the Governour of the State is a civil Magistrate it cannot be expected he will Act an Arbitrary that is an illegal Part. But I doubt not all our Magistrates will connive as much as possible at ev’ry thing done by the Military which bears the evident stamp of Necessity and cannot be impeached of Wantonness of the causeless exertion of power. I think it is so absolutely necessary to remove the Articles you mention, that I have already begun to set the Example.
As our Assembly meets next Wednesday I shall lay before them the Importance of taking some measures to place our Melitia on the best footing possible, and that a part of them may be in readiness to supply

the place of the Troops denominated the new levies. At any time of an apprehended Invasion I shall be ready to call out what Number of the Melitia you think proper to repel it, that being an Undoubted perogative of the Governour of this State, but whether they will obey the orders God only knows; and that they will be worth but little if they do, I experimentally know.
Our Council have passed an exceeding good Militia Bill the last Session, but it did not pass the lower House. Whether it was there Obstructed on account of it’s Goodness does not become me to say. Shou’d I be honour’d with any of your Letters after Monday next, you’ll please to direct to me at Burlington. With my sincere respects to Col. Read. I have the Honour to be, Sir, Your most humble Servt

Wil. Livingston


P.S. In Consequence of my orders in virtue of your requisition to have all the Prisoners belonging to the British Fleet and Army in this State collected at Brunswick the inclosed in the first return I have receiv’d.

